Title: To Thomas Jefferson from Antoine François Tardieu, 26 August 1808
From: Tardieu, Antoine François
To: Jefferson, Thomas


                  
                     Monsieur 
                     
                     26 Aoust 1808.
                  
                  Je prends la liberté de vous adresser des épreuves de mes travaux géographiques sur les Etats Unis d’Amérique, et je vous prie de vouloir bien les accepter. De ces cartes, l’une est celle des Etats unis en quatre feuilles papier grand aigle, et l’autre une réduction en une feuille papier Colombier que j’en ai faite, à laquelle se joint à volonté une Carte des Indes occidentales ou Golfe du Méxique. le fonds de Ma grande Carte en quatre feuilles est pris d’après celle d’Arrowsmith. Mais je l’ai beaucoup corrigée et améliorée par les renseignemens précieux que m’ont été communiqués en divers temps par plusieurs amateurs de Géographie, tels que M.M. Armstrong, Warden, Leray de Chaumont, Caritat, et autres. Comme je sais Monsieur que vous joignez le gout des Sciences et des arts à la Connoissance de ce qui est bon et utile, j’espere que vous voudrez bien accepter ces produits de mon foible Mérite comme un tribut des sentimens d’estime et de Considération avec lesquels j’ai l’honneur d’être 
                  Votre dévoué Serviteur
                  
                     Tardieu 
                     
                  
               